       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 1 of 29




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA COALITION FOR THE
PEOPLES’ AGENDA, INC., as an
organization; ASIAN AMERICANS
ADVANCING JUSTICE-ATLANTA,
INC., as an organization; GEORGIA
STATE CONFERENCE OF THE
NAACP, as an organization; NEW
GEORGIA PROJECT, INC., as an
organization; GEORGIA
ASSOCIATION OF LATINO
ELECTED OFFICIALS, INC., as an
organization; PROGEORGIA STATE
TABLE, INC., as an organization; THE          Civil Action No.:
JOSEPH AND EVELYN LOWERY                      1:18-cv-04727-ELR
INSTITUTE FOR JUSTICE AND
HUMAN RIGHTS, INC., as an
organization; and COMMON CAUSE,
as an organization;

             Plaintiffs,

v.

BRAD A. RAFFENSPERGER, in his
official capacity as Secretary of State for
the State of Georgia,

             Defendant.

                  NOTICE OF ISSUANCE OF SUBPOENAS

      PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of

Civil Procedure, Plaintiffs will issue to Fulton County Board of Registration and
       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 2 of 29




Elections and Hall County Board of Registration and Elections, respectively, the

enclosed subpoenas for documents and testimony.

Dated: July 1, 2020

                         By:         /s/ Bryan L. Sells
                               Bryan L. Sells
                               The Law Office of Bryan L. Sells, LLC
                               Post Office Box 5493
                               Atlanta, Georgia 31107-0493
                               Telephone: (404) 480-4212
                               bryan@bryansellslaw.com

                               Jon Greenbaum (*pro hac vice)
                               Ezra D. Rosenberg (*pro hac vice)
                               Julie Houk (*pro hac vice)
                               John Powers (*pro hac vice)
                               jgreenbaum@lawyerscommittee.org
                               erosenberg@lawyerscommittee.org
                               jhouk@lawyerscommittee.org
                               jpowers@lawyerscommittee.org
                               Lawyers’ Committee for Civil Rights Under Law
                               1401 New York Avenue NW, Suite 400
                               Washington, D.C. 20005
                               Telephone: (202) 662-8600
                               Facsimile: (202) 783-0857

                               Vilia B. Hayes (*pro hac vice)
                               Gregory C. Farrell (*pro hac vice)
                               vilia.hayes@hugheshubbard.com
                               gregory.farrell@hugheshubbard.com
                               Hughes Hubbard & Reed LLP
                               One Battery Park Plaza
                               New York, New York 10004-1482
                               Telephone: (212) 837-6000
                               Facsimile: (212) 422-4726

                               Danielle Lang, Esq. (*pro hac vice)
                               Mark Gaber (*pro hac vice)

                                        2
Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 3 of 29




                      J. Gerald Hebert (*pro hac vice)
                      dlang@campaignlegalcenter.org
                      MGaber@campaignlegalcenter.org
                      GHebert@campaignlegalcenter.org
                      Campaign Legal Center
                      1411 K Street NW, Suite 1400
                      Washington, DC 20005
                      Telephone: (202) 736-2200
                      Facsimile: (202) 736-2222

                      Phi Nguyen
                      Georgia Bar No. 578019
                      Asian Americans Advancing Justice – Atlanta
                      5680 Oakbrook Parkway, Suite 148
                      Norcross, Georgia 30093
                      pnguyen@advancingjustice-atlanta.org
                      Telephone: (770) 818-6147

                      Counsel for Plaintiffs




                               3
                      Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 4 of 29
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Northern District
                                                       __________  District of
                                                                            of Georgia
                                                                               __________

 Georgia Coalition for the Peoples' Agenda, Inc., et al                        )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:18-cv-04727-ELR
       Brad Raffensperger, in his official capacity as                         )
        Secretary of State for the State of Georgia                            )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                              Fulton County Board of Registration and Elections
                                                       141 Prior Street NW, Atlanta, GA 30303
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See attached Exhibit A


 Place: Georgia Coalition for the People's Agenda, Inc.                                Date and Time:
           501 Pullman Street #410
           Atlanta, GA 30312                                                               To be agreed between the parties

          The deposition will be recorded by this method:                     Stenography and/or videography

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See attached Exhibit B




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/02/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                               /s/ Bryan L. Sells
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Georgia Coalition for the Peoples' Agenda, Inc., et al.                 , who issues or requests this subpoena, are:
Bryan L. Sells, The Law Office of Bryan Sells, LLC, P.O. Box 5493, Atlanta, Georgia 31107, (404) 480-4212,
bryan@bryansellslaw.com
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 5 of 29
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:18-cv-04727-ELR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 6 of 29

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 7 of 29




                          (;+,%,7$
                         E  7RSLFV





        Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 8 of 29




                         '(),1,7,216$1',16758&7,216

   3XUVXDQWWR)HG5&LY3 E  WKH)XOWRQ&RXQW\%RDUGRI

5HJLVWUDWLRQDQG(OHFWLRQVLVUHTXLUHGWRGHVLJQDWHRQHRUPRUHRIILFHUVGLUHFWRUV

RUPDQDJLQJDJHQWVRUGHVLJQDWHRWKHUSHUVRQVZKRFRQVHQWWRWHVWLI\RQLWVEHKDOI

DQGLWPD\VHWRXWWKHPDWWHUVRQZKLFKHDFKSHUVRQGHVLJQDWHGZLOOWHVWLI\7KH

SHUVRQVGHVLJQDWHGPXVWWHVWLI\DERXWLQIRUPDWLRQNQRZQRUUHDVRQDEO\DYDLODEOH

WRWKH)XOWRQ&RXQW\%RDUGRI5HJLVWUDWLRQDQG(OHFWLRQVFRQFHUQLQJWKH

'HSRVLWLRQ7RSLFVVHWIRUWKEHORZ

   ,QWKHEHORZ'HSRVLWLRQ7RSLFVUHIHUHQFHVWRWKHVLQJXODUVKDOOLQFOXGHWKH

SOXUDODQGUHIHUHQFHVWRWKHSOXUDOVKDOOLQFOXGHWKHVLQJXODUWKHFRQMXQFWLYHVKDOO

LQFOXGHWKHGLVMXQFWLYHDQGWKHGLVMXQFWLYHVKDOOLQFOXGHWKHFRQMXQFWLYHDQGWKH

SDVWWHQVHVKDOOLQFOXGHWKHSUHVHQWWHQVHDQGvice versa

   7KHWHUPVGHILQHGEHORZDQGWKHLQGLYLGXDO'HSRVLWLRQ7RSLFVVKRXOGEH

FRQVWUXHGEURDGO\WRWKHIXOOHVWH[WHQWRIWKHLUPHDQLQJ

   (DFKRIWKH'HSRVLWLRQ7RSLFVVKRXOGEHFRQVWUXHGLQGHSHQGHQWO\DQGQR

RWKHU7RSLFVKDOOEHUHIHUUHGWRRUUHOLHGRQIRUWKHSXUSRVHRIOLPLWLQJWKHVFRSHRI

DQ\7RSLF

   7KHWHUP³FRPPXQLFDWLRQ´PHDQVWKHWUDQVPLWWDORILQIRUPDWLRQLQWKHIRUP

RIIDFWVLGHDVLQTXLULHVRURWKHUZLVH





        Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 9 of 29




   7KHWHUP³FRQFHUQLQJ´PHDQVUHODWLQJWRUHIHUULQJWRGHVFULELQJ

HYLGHQFLQJRUFRQVWLWXWLQJ

   ³<RX´RU³\RXU´PHDQVWKH)XOWRQ&RXQW\%RDUGRI5HJLVWUDWLRQDQG

(OHFWLRQVDQGDQ\RILWVPHPEHUVHPSOR\HHVDJHQWVUHSUHVHQWDWLYHVRUDWWRUQH\V

   ³''6´PHDQVWKH*HRUJLD'HSDUWPHQWRI'ULYHU6HUYLFHV

   7KHWHUP³SHUVRQ´PHDQVDQ\QDWXUDOSHUVRQRUDQ\OHJDOHQWLW\LQFOXGLQJ

ZLWKRXWOLPLWDWLRQDQ\EXVLQHVVRUJRYHUQPHQWDOHQWLW\RUDVVRFLDWLRQ

                 '(326,7,21723,&6)25 %  '(326,7,21

   <RXULQWHUSUHWDWLRQRUXQGHUVWDQGLQJRIWKHSURFHGXUHVHVWDEOLVKHGE\WKH

*HRUJLD6HFUHWDU\RI6WDWH¶VRIILFHIRUYHULI\LQJWKHFLWL]HQVKLSRIYRWHU

UHJLVWUDWLRQDSSOLFDQWV

   <RXUSURFHGXUHVIRUYHULI\LQJWKHFLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWV

   <RXUSURFHGXUHVIRUSURFHVVLQJYRWHUUHJLVWUDWLRQDSSOLFDWLRQVWKDWLQFOXGHD

SKRWRFRS\RIWKHDSSOLFDQW¶VQDWXUDOL]DWLRQFHUWLILFDWH

   <RXUUROHLQSURYLGLQJIHHGEDFNWRVWDWHOHJLVODWRUVWKH*HRUJLD6HFUHWDU\RI

6WDWH¶VRIILFHDQGRWKHULQGLYLGXDOVUHJDUGLQJWKHSURFHGXUHVXVHGWRYHULI\WKH

FLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWVLQ*HRUJLD

   7KHWUDLQLQJDQGJXLGDQFH\RXSURYLGHWR\RXUHPSOR\HHVUHJLVWUDUV

HOHFWLRQRIILFLDOVSROOPDQDJHUVDQGSROOZRUNHUVFRQFHUQLQJKRZWRYHULI\WKH

FLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWV


                                           

       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 10 of 29




    7KHWUDLQLQJDQGJXLGDQFHSURYLGHGWR\RXE\WKH*HRUJLD6HFUHWDU\RI6WDWH

FRQFHUQLQJKRZWRYHULI\WKHFLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWV

    $Q\HYLGHQFHWKDW*HRUJLD¶VFLWL]HQVKLSYHULILFDWLRQSURFHGXUHVKDV

LGHQWLILHGQRQFLWL]HQVDWWHPSWLQJWRUHJLVWHUWRYRWHLQ*HRUJLD

    7KHFRQWHQWRIQRWLFHVSURYLGHGWRYRWHUUHJLVWUDWLRQDSSOLFDQWVZKRVH

DSSOLFDWLRQVZHUHSODFHGLQSHQGLQJVWDWXVGXHWR*HRUJLD¶VFLWL]HQVKLSYHULILFDWLRQ

SURFHGXUHVVLQFH

    <RXUSURFHGXUHVIRUSURFHVVLQJYRWHUVZKRDUHLQSHQGLQJVWDWXVGXHWRWKH

FLWL]HQVKLSYHULILFDWLRQPDWFKDQGZKRDSSHDUDWSROOLQJSODFHVRUHDUO\YRWLQJ

ORFDWLRQV

   <RXUSURFHGXUHVIRUSURFHVVLQJYRWHUVZKRDUHLQSHQGLQJVWDWXVGXHWRWKH

FLWL]HQVKLSYHULILFDWLRQPDWFKDQGVXEPLWDEVHQWHHEDOORWDSSOLFDWLRQV

   7KHVWDWXVRISURYLVLRQDOEDOORWVFDVWE\YRWHUVZKRZHUHLQSHQGLQJVWDWXV

GXHWRWKHFLWL]HQVKLSYHULILFDWLRQPDWFKLQHOHFWLRQVVLQFH-DQXDU\

   7KHVWHSVWDNHQE\\RXURIILFHWRLPSOHPHQWWKH2UGHULVVXHGE\WKH&RXUWLQ

WKLVFDVHRQ1RYHPEHUDFRS\RIZKLFKLVDWWDFKHGDQGLQFRUSRUDWHG

KHUHLQE\UHIHUHQFHDV([KLELW

   7KHWRWDOQXPEHURIYRWHUVLQ\RXUFRXQW\ZKRZHUH8QLWHG6WDWHVFLWL]HQVDW

WKHWLPHWKH\VXEPLWWHGDSSOLFDWLRQVWRUHJLVWHUWRYRWHEXWZKRVHDFWLYHYRWHU




                                          

       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 11 of 29




UHJLVWUDWLRQVWDWXVZDVGHOD\HGXQWLOWKH\SURGXFHGGRFXPHQWDU\SURRIRI

FLWL]HQVKLSVLQFH2FWREHU

   &RPPXQLFDWLRQV\RXKDYHUHFHLYHGIURPYRWHUVZKRUHFHLYHGOHWWHUV

LQGLFDWLQJWKDWWKH\QHHGWRVXEPLWSURRIRIFLWL]HQVKLSEHFDXVHWKHLUYRWHU

UHJLVWUDWLRQLQIRUPDWLRQDOOHJHGO\GLGQRWPDWFKLQIRUPDWLRQPDLQWDLQHGE\''6




                                          

    Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 12 of 29




                           (;+,%,7%
                   'RFXPHQWVWR3URGXFH





       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 13 of 29




               ,16758&7,216)25'2&80(175(48(676

   <RXDUHUHTXHVWHGWRPDNHGXHDQGGLOLJHQWVHDUFKRI\RXUERRNVUHFRUGV

DQGSDSHUVZLWKDYLHZWRHOLFLWLQJDOOLQIRUPDWLRQDYDLODEOHLQWKLVDFWLRQ

   ,I\RXREMHFWWRDQ\UHTXHVWSOHDVHLGHQWLI\WKHEDVLVIRUWKHREMHFWLRQDQG

LGHQWLI\HDFKGRFXPHQWWKDWLVEHLQJZLWKKHOGRQWKHEDVLVRIWKDWREMHFWLRQ3OHDVH

DOVRVWDWHLIQRWZLWKVWDQGLQJWKHREMHFWLRQDOOUHVSRQVLYHGRFXPHQWVDUHEHLQJ

SURGXFHG

   7KHUHTXHVWVVHWIRUWKEHORZDUHGHHPHGWREHFRQWLQXLQJVRDVWRUHTXLUH

WKHVXSSOHPHQWDWLRQRI\RXURULJLQDOSURGXFWLRQRIGRFXPHQWVLQUHVSRQVHWRVXFK

UHTXHVWVSURPSWO\DIWHUDQ\DGGLWLRQDOGRFXPHQWVDUHORFDWHG

   ,IDQ\GRFXPHQWUHVSRQVLYHWRWKLVUHTXHVWZDVEXWQRORQJHULVLQ\RXU

SRVVHVVLRQVWDWHZKHWKHULWLVPLVVLQJRUORVWLILWKDVEHHQGHVWUR\HGLILWKDVEHHQ

WUDQVIHUUHGYROXQWDULO\RULQYROXQWDULO\WRRWKHUVRULILWKDVRWKHUZLVHEHHQ

GLVSRVHGRI,QHDFKLQVWDQFHLGHQWLI\WKHGRFXPHQWIXOO\H[SODLQWKH

FLUFXPVWDQFHVDQGLGHQWLI\WKHSHRSOHKDYLQJNQRZOHGJHRIVXFKFLUFXPVWDQFHV

   ,I\RXFRQWHQGWKDWDQ\GRFXPHQWVFRYHUHGLQWKHVHUHTXHVWVDUHQRW

UHDVRQDEO\DFFHVVLEOHRUZRXOGEHXQGXO\EXUGHQVRPHWRORFDWHRUSURGXFH

LGHQWLI\VXFKGRFXPHQWVE\FDWHJRU\DQGVRXUFHDQGSURYLGHGHWDLOHGLQIRUPDWLRQ

UHJDUGLQJWKHEXUGHQRUFRVW\RXFODLPLVDVVRFLDWHGZLWKWKHVHDUFKIRURU

SURGXFWLRQRIVXFKGRFXPHQWV




       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 14 of 29




   7RWKHH[WHQWGRFXPHQWVSURGXFHGLQUHVSRQVHWRWKLVUHTXHVWLQFOXGH

HOHFWURQLFGRFXPHQWVVXFKDVVSUHDGVKHHWVRUGDWDEDVHV\RXVKDOOSURGXFHDOOVXFK

GRFXPHQWVLQQDWLYHIRUPHQVXULQJWKDWDOOIRUPXODHDQGPHWDGDWDHPEHGGHGLQ

VXFKGRFXPHQWVDUHSURGXFHG

                                   '(),1,7,216

   7KHWHUP³FRPPXQLFDWLRQV´PHDQVWKHWUDQVPLWWDORILQIRUPDWLRQ LQWKH

IRUPRIIDFWVLGHDVLQTXLULHVRURWKHUZLVH 

   7KHWHUP³GRFXPHQWV´LVV\QRQ\PRXVLQPHDQLQJDQGHTXDOLQVFRSHWRWKH

XVDJHRIWKHWHUP³GRFXPHQWVRUHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQ´LQ5XOH

 D  $ RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUH

   7KHWHUP³FRQFHUQLQJ´PHDQVUHODWLQJWRUHIHUULQJWRGHVFULELQJ

HYLGHQFLQJRUFRQVWLWXWLQJ

   ³<RX´DQG³\RXU´PHDQVWKH)XOWRQ&RXQW\%RDUGRI5HJLVWUDWLRQDQG

(OHFWLRQVDQGDQ\RILWVPHPEHUVHPSOR\HHVDJHQWVUHSUHVHQWDWLYHVRUDWWRUQH\V

   7KHWHUP³SHUVRQ´PHDQVDQ\QDWXUDOSHUVRQRUDQ\OHJDOHQWLW\LQFOXGLQJ

ZLWKRXWOLPLWDWLRQDQ\EXVLQHVVRUJRYHUQPHQWDOHQWLW\RUDVVRFLDWLRQ

                       '2&80(17672%(352'8&('

   $OOGRFXPHQWVDQGFRPPXQLFDWLRQVFRQFHUQLQJ\RXUSURFHGXUHVIRU

YHULI\LQJWKHFLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWVVLQFH-DQXDU\




                                           

       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 15 of 29




LQFOXGLQJWUDLQLQJPDWHULDOVDQGRWKHUZULWWHQPDWHULDOVWKDWSURYLGHGJXLGDQFHRU

LQVWUXFWLRQVWRFRXQW\RIILFLDOVRUSROOZRUNHUV

   $OOGRFXPHQWVDQGFRPPXQLFDWLRQVUHODWHGWR\RXUSURFHGXUHVIRU

SURFHVVLQJYRWHUUHJLVWUDWLRQDSSOLFDWLRQVIURPYRWHUVIODJJHGDVSRWHQWLDO

QRQFLWL]HQVLQFOXGLQJWKHSURFHVVIRUHQWHULQJQRQFLWL]HQDQGFLWL]HQVKLS

YHULILFDWLRQUHODWHGLQIRUPDWLRQLQWR*HRUJLD¶VYRWHUUHJLVWUDWLRQGDWDEDVHVLQFH

-DQXDU\

   $OOGRFXPHQWVDQGFRPPXQLFDWLRQVUHODWHGWR\RXUSURFHGXUHVIRU

SURFHVVLQJYRWHUUHJLVWUDWLRQDSSOLFDWLRQVWKDWLQFOXGHDSKRWRFRS\RIWKH

DSSOLFDQW¶VQDWXUDOL]DWLRQFHUWLILFDWHVLQFH-DQXDU\

   $OOOHWWHUVHPDLOVWH[WPHVVDJHV)DFHERRNRURWKHUVRFLDOPHGLDSRVWVDQG

RWKHUFRPPXQLFDWLRQVLQ\RXUSRVVHVVLRQUHODWLQJWRYHULI\LQJWKHFLWL]HQVKLSRI

YRWHUUHJLVWUDWLRQDSSOLFDQWVLQFOXGLQJFRPSODLQWVFRQFHUQVRUREMHFWLRQVIURP

YRWHUVRURWKHUSHUVRQVLQFOXGLQJDQ\UHVSRQVHIURP\RXVLQFH-DQXDU\

   1RWLFHOHWWHUVDQGRWKHUFRPPXQLFDWLRQVZLWKLQGLYLGXDOVZKRVHYRWHU

UHJLVWUDWLRQDSSOLFDWLRQVZHUHSODFHGLQSHQGLQJVWDWXVGXHWR*HRUJLD¶VFLWL]HQVKLS

YHULILFDWLRQSURFHGXUHVVLQFH-DQXDU\

   $OOGRFXPHQWVFRQFHUQLQJDQ\SHUVRQZKRLVQRWDFLWL]HQRIWKH8QLWHG

6WDWHVUHJLVWHULQJWRYRWHDWWHPSWLQJWRUHJLVWHUWRYRWHRUYRWLQJLQ\RXUFRXQW\




                                           

       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 16 of 29




    $OOGRFXPHQWVDQGFRPPXQLFDWLRQVUHODWLQJWR\RXUHIIRUWVVLQFH-DQXDU\

WRLQGLYLGXDOO\FKHFNWKHYRWHUUHJLVWUDWLRQDSSOLFDWLRQVDQGVXSSRUWLQJ

GRFXPHQWDWLRQSURYLGHGE\DSSOLFDQWVIODJJHGDVSRWHQWLDOQRQFLWL]HQVIRUDFRS\

RIWKHLUQDWXUDOL]DWLRQFHUWLILFDWH

    $OOGRFXPHQWVDQGFRPPXQLFDWLRQVUHODWLQJWR\RXUHIIRUWVWRSHUPLWYRWHU

UHJLVWUDWLRQDSSOLFDQWVZKRDUHLQDFFXUDWHO\IODJJHGDVQRQFLWL]HQVWRYRWHD

UHJXODUEDOORWE\IXUQLVKLQJSURRIRIFLWL]HQVKLSWRSROOPDQDJHUVSURSHUO\YHULI\

SURRIRIFLWL]HQVKLSDQGRWKHUZLVHLPSOHPHQWWKH2UGHULVVXHGE\WKH&RXUWLQWKLV

FDVHRQ1RYHPEHU

    &RSLHVRIDOODEVHQWHHEDOORWDSSOLFDWLRQVFRPSOHWHGIRUHOHFWLRQVKHOGVLQFH

-DQXDU\E\LQGLYLGXDOVZKRZHUHLQSHQGLQJVWDWXVDWWKHWLPHRIWKH

HOHFWLRQEHFDXVHWKH\KDGEHHQIODJJHGDVDQRQFLWL]HQ

   &RSLHVRISURYLVLRQDOEDOORWHQYHORSHVFRPSOHWHGGXULQJHOHFWLRQVKHOGVLQFH

-DQXDU\E\LQGLYLGXDOVZKRZHUHLQSHQGLQJVWDWXVDWWKHWLPHRIWKH

HOHFWLRQEHFDXVHWKH\KDGEHHQIODJJHGDVDQRQFLWL]HQ

   'RFXPHQWVVXIILFLHQWWRUHIOHFWKRZPDQ\RIWKHYRWHUVZKRVXEPLWWHG

DEVHQWHHEDOORWDSSOLFDWLRQVDQGSURYLVLRQDOEDOORWVLQHOHFWLRQVKHOGVLQFH-DQXDU\

EHFDXVHWKH\KDGEHHQIODJJHGDVQRQFLWL]HQVVXEVHTXHQWO\SUHVHQWHG

SURRIRIFLWL]HQVKLSDQGKDGWKHLUYRWHFRXQWHGLQWKDWHOHFWLRQ




                                          

                     Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 17 of 29
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Northern District
                                                       __________  District of
                                                                            of Georgia
                                                                               __________

 Georgia Coalition for the Peoples' Agenda, Inc., et al                        )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:18-cv-04727-ELR
       Brad Raffensperger, in his official capacity as                         )
        Secretary of State for the State of Georgia                            )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                Hall County Board of Elections and Registration
                                                    2875 Browns Bridge Rd, Gainesville GA 30504
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See attached Exhibit A


 Place: Georgia Coalition for the Peoples' Agenda, Inc.                                Date and Time: To be agreed between the parties
           501 Pullman Street #410
           Atlanta, GA 30312

          The deposition will be recorded by this method:                     Stenography and/or videography

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See attached Exhibit B




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       7/2/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                               /s/ Bryan L. Sells
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Georgia Coalition for the Peoples' Agenda, Inc., et al.                 , who issues or requests this subpoena, are:
Bryan L. Sells, The Law Office of Bryan Sells, LLC, P.O. Box 5493, Atlanta, Georgia 31107, (404) 480-4212,
bryan@bryansellslaw.com
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 18 of 29
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:18-cv-04727-ELR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                      Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 19 of 29

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 20 of 29




                          (;+,%,7$
                         E  7RSLFV





       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 21 of 29




                         '(),1,7,216$1',16758&7,216

    3XUVXDQWWR)HG5&LY3 E  WKH+DOO&RXQW\%RDUGRI(OHFWLRQVDQG

5HJLVWUDWLRQLVUHTXLUHGWRGHVLJQDWHRQHRUPRUHRIILFHUVGLUHFWRUVRUPDQDJLQJ

DJHQWVRUGHVLJQDWHRWKHUSHUVRQVZKRFRQVHQWWRWHVWLI\RQLWVEHKDOIDQGLWPD\

VHWRXWWKHPDWWHUVRQZKLFKHDFKSHUVRQGHVLJQDWHGZLOOWHVWLI\7KHSHUVRQV

GHVLJQDWHGPXVWWHVWLI\DERXWLQIRUPDWLRQNQRZQRUUHDVRQDEO\DYDLODEOHWRWKH

+DOO&RXQW\%RDUGRI(OHFWLRQVDQG5HJLVWUDWLRQFRQFHUQLQJWKH'HSRVLWLRQ7RSLFV

VHWIRUWKEHORZ

    ,QWKHEHORZ'HSRVLWLRQ7RSLFVUHIHUHQFHVWRWKHVLQJXODUVKDOOLQFOXGHWKH

SOXUDODQGUHIHUHQFHVWRWKHSOXUDOVKDOOLQFOXGHWKHVLQJXODUWKHFRQMXQFWLYHVKDOO

LQFOXGHWKHGLVMXQFWLYHDQGWKHGLVMXQFWLYHVKDOOLQFOXGHWKHFRQMXQFWLYHDQGWKH

SDVWWHQVHVKDOOLQFOXGHWKHSUHVHQWWHQVHDQGvice versa

    7KHWHUPVGHILQHGEHORZDQGWKHLQGLYLGXDO'HSRVLWLRQ7RSLFVVKRXOGEH

FRQVWUXHGEURDGO\WRWKHIXOOHVWH[WHQWRIWKHLUPHDQLQJ

    (DFKRIWKH'HSRVLWLRQ7RSLFVVKRXOGEHFRQVWUXHGLQGHSHQGHQWO\DQGQR

RWKHU7RSLFVKDOOEHUHIHUUHGWRRUUHOLHGRQIRUWKHSXUSRVHRIOLPLWLQJWKHVFRSHRI

DQ\7RSLF

    7KHWHUP³FRPPXQLFDWLRQ´PHDQVWKHWUDQVPLWWDORILQIRUPDWLRQLQWKHIRUP

RIIDFWVLGHDVLQTXLULHVRURWKHUZLVH





       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 22 of 29




   7KHWHUP³FRQFHUQLQJ´PHDQVUHODWLQJWRUHIHUULQJWRGHVFULELQJ

HYLGHQFLQJRUFRQVWLWXWLQJ

   ³<RX´RU³\RXU´PHDQVWKH+DOO&RXQW\%RDUGRI(OHFWLRQVDQG5HJLVWUDWLRQ

DQGDQ\RILWVPHPEHUVHPSOR\HHVDJHQWVUHSUHVHQWDWLYHVRUDWWRUQH\V

   ³''6´PHDQVWKH*HRUJLD'HSDUWPHQWRI'ULYHU6HUYLFHV

   7KHWHUP³SHUVRQ´PHDQVDQ\QDWXUDOSHUVRQRUDQ\OHJDOHQWLW\LQFOXGLQJ

ZLWKRXWOLPLWDWLRQDQ\EXVLQHVVRUJRYHUQPHQWDOHQWLW\RUDVVRFLDWLRQ

                 '(326,7,21723,&6)25 %  '(326,7,21

   <RXULQWHUSUHWDWLRQRUXQGHUVWDQGLQJRIWKHSURFHGXUHVHVWDEOLVKHGE\WKH

*HRUJLD6HFUHWDU\RI6WDWH¶VRIILFHIRUYHULI\LQJWKHFLWL]HQVKLSRIYRWHU

UHJLVWUDWLRQDSSOLFDQWV

   <RXUSURFHGXUHVIRUYHULI\LQJWKHFLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWV

   <RXUSURFHGXUHVIRUSURFHVVLQJYRWHUUHJLVWUDWLRQDSSOLFDWLRQVWKDWLQFOXGHD

SKRWRFRS\RIWKHDSSOLFDQW¶VQDWXUDOL]DWLRQFHUWLILFDWH

   <RXUUROHLQSURYLGLQJIHHGEDFNWRVWDWHOHJLVODWRUVWKH*HRUJLD6HFUHWDU\RI

6WDWH¶VRIILFHDQGRWKHULQGLYLGXDOVUHJDUGLQJWKHSURFHGXUHVXVHGWRYHULI\WKH

FLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWVLQ*HRUJLD

   7KHWUDLQLQJDQGJXLGDQFH\RXSURYLGHWR\RXUHPSOR\HHVUHJLVWUDUV

HOHFWLRQRIILFLDOVSROOPDQDJHUVDQGSROOZRUNHUVFRQFHUQLQJKRZWRYHULI\WKH

FLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWV


                                           

       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 23 of 29




    7KHWUDLQLQJDQGJXLGDQFHSURYLGHGWR\RXE\WKH*HRUJLD6HFUHWDU\RI6WDWH

FRQFHUQLQJKRZWRYHULI\WKHFLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWV

    $Q\HYLGHQFHWKDW*HRUJLD¶VFLWL]HQVKLSYHULILFDWLRQSURFHGXUHVKDV

LGHQWLILHGQRQFLWL]HQVDWWHPSWLQJWRUHJLVWHUWRYRWHLQ*HRUJLD

    7KHFRQWHQWRIQRWLFHVSURYLGHGWRYRWHUUHJLVWUDWLRQDSSOLFDQWVZKRVH

DSSOLFDWLRQVZHUHSODFHGLQSHQGLQJVWDWXVGXHWR*HRUJLD¶VFLWL]HQVKLSYHULILFDWLRQ

SURFHGXUHVVLQFH

    <RXUSURFHGXUHVIRUSURFHVVLQJYRWHUVZKRDUHLQSHQGLQJVWDWXVGXHWRWKH

FLWL]HQVKLSYHULILFDWLRQPDWFKDQGZKRDSSHDUDWSROOLQJSODFHVRUHDUO\YRWLQJ

ORFDWLRQV

   <RXUSURFHGXUHVIRUSURFHVVLQJYRWHUVZKRDUHLQSHQGLQJVWDWXVGXHWRWKH

FLWL]HQVKLSYHULILFDWLRQPDWFKDQGVXEPLWDEVHQWHHEDOORWDSSOLFDWLRQV

   7KHVWDWXVRISURYLVLRQDOEDOORWVFDVWE\YRWHUVZKRZHUHLQSHQGLQJVWDWXV

GXHWRWKHFLWL]HQVKLSYHULILFDWLRQPDWFKLQHOHFWLRQVVLQFH-DQXDU\

   7KHVWHSVWDNHQE\\RXURIILFHWRLPSOHPHQWWKH2UGHULVVXHGE\WKH&RXUWLQ

WKLVFDVHRQ1RYHPEHUDFRS\RIZKLFKLVDWWDFKHGDQGLQFRUSRUDWHG

KHUHLQE\UHIHUHQFHDV([KLELW

   7KHWRWDOQXPEHURIYRWHUVLQ\RXUFRXQW\ZKRZHUH8QLWHG6WDWHVFLWL]HQVDW

WKHWLPHWKH\VXEPLWWHGDSSOLFDWLRQVWRUHJLVWHUWRYRWHEXWZKRVHDFWLYHYRWHU




                                          

       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 24 of 29




UHJLVWUDWLRQVWDWXVZDVGHOD\HGXQWLOWKH\SURGXFHGGRFXPHQWDU\SURRIRI

FLWL]HQVKLSVLQFH2FWREHU

   &RPPXQLFDWLRQV\RXKDYHUHFHLYHGIURPYRWHUVZKRUHFHLYHGOHWWHUV

LQGLFDWLQJWKDWWKH\QHHGWRVXEPLWSURRIRIFLWL]HQVKLSEHFDXVHWKHLUYRWHU

UHJLVWUDWLRQLQIRUPDWLRQDOOHJHGO\GLGQRWPDWFKLQIRUPDWLRQPDLQWDLQHGE\''6




                                          

    Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 25 of 29




                           (;+,%,7%
                   'RFXPHQWVWR3URGXFH





       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 26 of 29




               ,16758&7,216)25'2&80(175(48(676

   <RXDUHUHTXHVWHGWRPDNHGXHDQGGLOLJHQWVHDUFKRI\RXUERRNVUHFRUGV

DQGSDSHUVZLWKDYLHZWRHOLFLWLQJDOOLQIRUPDWLRQDYDLODEOHLQWKLVDFWLRQ

   ,I\RXREMHFWWRDQ\UHTXHVWSOHDVHLGHQWLI\WKHEDVLVIRUWKHREMHFWLRQDQG

LGHQWLI\HDFKGRFXPHQWWKDWLVEHLQJZLWKKHOGRQWKHEDVLVRIWKDWREMHFWLRQ3OHDVH

DOVRVWDWHLIQRWZLWKVWDQGLQJWKHREMHFWLRQDOOUHVSRQVLYHGRFXPHQWVDUHEHLQJ

SURGXFHG

   7KHUHTXHVWVVHWIRUWKEHORZDUHGHHPHGWREHFRQWLQXLQJVRDVWRUHTXLUH

WKHVXSSOHPHQWDWLRQRI\RXURULJLQDOSURGXFWLRQRIGRFXPHQWVLQUHVSRQVHWRVXFK

UHTXHVWVSURPSWO\DIWHUDQ\DGGLWLRQDOGRFXPHQWVDUHORFDWHG

   ,IDQ\GRFXPHQWUHVSRQVLYHWRWKLVUHTXHVWZDVEXWQRORQJHULVLQ\RXU

SRVVHVVLRQVWDWHZKHWKHULWLVPLVVLQJRUORVWLILWKDVEHHQGHVWUR\HGLILWKDVEHHQ

WUDQVIHUUHGYROXQWDULO\RULQYROXQWDULO\WRRWKHUVRULILWKDVRWKHUZLVHEHHQ

GLVSRVHGRI,QHDFKLQVWDQFHLGHQWLI\WKHGRFXPHQWIXOO\H[SODLQWKH

FLUFXPVWDQFHVDQGLGHQWLI\WKHSHRSOHKDYLQJNQRZOHGJHRIVXFKFLUFXPVWDQFHV

   ,I\RXFRQWHQGWKDWDQ\GRFXPHQWVFRYHUHGLQWKHVHUHTXHVWVDUHQRW

UHDVRQDEO\DFFHVVLEOHRUZRXOGEHXQGXO\EXUGHQVRPHWRORFDWHRUSURGXFH

LGHQWLI\VXFKGRFXPHQWVE\FDWHJRU\DQGVRXUFHDQGSURYLGHGHWDLOHGLQIRUPDWLRQ

UHJDUGLQJWKHEXUGHQRUFRVW\RXFODLPLVDVVRFLDWHGZLWKWKHVHDUFKIRURU

SURGXFWLRQRIVXFKGRFXPHQWV




       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 27 of 29




   7RWKHH[WHQWGRFXPHQWVSURGXFHGLQUHVSRQVHWRWKLVUHTXHVWLQFOXGH

HOHFWURQLFGRFXPHQWVVXFKDVVSUHDGVKHHWVRUGDWDEDVHV\RXVKDOOSURGXFHDOOVXFK

GRFXPHQWVLQQDWLYHIRUPHQVXULQJWKDWDOOIRUPXODHDQGPHWDGDWDHPEHGGHGLQ

VXFKGRFXPHQWVDUHSURGXFHG

                                   '(),1,7,216

   7KHWHUP³FRPPXQLFDWLRQV´PHDQVWKHWUDQVPLWWDORILQIRUPDWLRQ LQWKH

IRUPRIIDFWVLGHDVLQTXLULHVRURWKHUZLVH 

   7KHWHUP³GRFXPHQWV´LVV\QRQ\PRXVLQPHDQLQJDQGHTXDOLQVFRSHWRWKH

XVDJHRIWKHWHUP³GRFXPHQWVRUHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQ´LQ5XOH

 D  $ RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUH

   7KHWHUP³FRQFHUQLQJ´PHDQVUHODWLQJWRUHIHUULQJWRGHVFULELQJ

HYLGHQFLQJRUFRQVWLWXWLQJ

   ³<RX´DQG³\RXU´PHDQVWKH+DOO&RXQW\%RDUGRI(OHFWLRQVDQG

5HJLVWUDWLRQDQGDQ\RILWVPHPEHUVHPSOR\HHVDJHQWVUHSUHVHQWDWLYHVRU

DWWRUQH\V

   7KHWHUP³SHUVRQ´PHDQVDQ\QDWXUDOSHUVRQRUDQ\OHJDOHQWLW\LQFOXGLQJ

ZLWKRXWOLPLWDWLRQDQ\EXVLQHVVRUJRYHUQPHQWDOHQWLW\RUDVVRFLDWLRQ

                       '2&80(17672%(352'8&('

   $OOGRFXPHQWVDQGFRPPXQLFDWLRQVFRQFHUQLQJ\RXUSURFHGXUHVIRU

YHULI\LQJWKHFLWL]HQVKLSRIYRWHUUHJLVWUDWLRQDSSOLFDQWVVLQFH-DQXDU\


                                           

       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 28 of 29




LQFOXGLQJWUDLQLQJPDWHULDOVDQGRWKHUZULWWHQPDWHULDOVWKDWSURYLGHGJXLGDQFHRU

LQVWUXFWLRQVWRFRXQW\RIILFLDOVRUSROOZRUNHUV

   $OOGRFXPHQWVDQGFRPPXQLFDWLRQVUHODWHGWR\RXUSURFHGXUHVIRU

SURFHVVLQJYRWHUUHJLVWUDWLRQDSSOLFDWLRQVIURPYRWHUVIODJJHGDVSRWHQWLDO

QRQFLWL]HQVLQFOXGLQJWKHSURFHVVIRUHQWHULQJQRQFLWL]HQDQGFLWL]HQVKLS

YHULILFDWLRQUHODWHGLQIRUPDWLRQLQWR*HRUJLD¶VYRWHUUHJLVWUDWLRQGDWDEDVHVLQFH

-DQXDU\

   $OOGRFXPHQWVDQGFRPPXQLFDWLRQVUHODWHGWR\RXUSURFHGXUHVIRU

SURFHVVLQJYRWHUUHJLVWUDWLRQDSSOLFDWLRQVWKDWLQFOXGHDSKRWRFRS\RIWKH

DSSOLFDQW¶VQDWXUDOL]DWLRQFHUWLILFDWHVLQFH-DQXDU\

   $OOOHWWHUVHPDLOVWH[WPHVVDJHV)DFHERRNRURWKHUVRFLDOPHGLDSRVWVDQG

RWKHUFRPPXQLFDWLRQVLQ\RXUSRVVHVVLRQUHODWLQJWRYHULI\LQJWKHFLWL]HQVKLSRI

YRWHUUHJLVWUDWLRQDSSOLFDQWVLQFOXGLQJFRPSODLQWVFRQFHUQVRUREMHFWLRQVIURP

YRWHUVRURWKHUSHUVRQVLQFOXGLQJDQ\UHVSRQVHIURP\RXVLQFH-DQXDU\

   1RWLFHOHWWHUVDQGRWKHUFRPPXQLFDWLRQVZLWKLQGLYLGXDOVZKRVHYRWHU

UHJLVWUDWLRQDSSOLFDWLRQVZHUHSODFHGLQSHQGLQJVWDWXVGXHWR*HRUJLD¶VFLWL]HQVKLS

YHULILFDWLRQSURFHGXUHVVLQFH-DQXDU\

   $OOGRFXPHQWVFRQFHUQLQJDQ\SHUVRQZKRLVQRWDFLWL]HQRIWKH8QLWHG

6WDWHVUHJLVWHULQJWRYRWHDWWHPSWLQJWRUHJLVWHUWRYRWHRUYRWLQJLQ\RXUFRXQW\




                                           

       Case 1:18-cv-04727-ELR Document 81 Filed 07/02/20 Page 29 of 29




    $OOGRFXPHQWVDQGFRPPXQLFDWLRQVUHODWLQJWR\RXUHIIRUWVVLQFH-DQXDU\

WRLQGLYLGXDOO\FKHFNWKHYRWHUUHJLVWUDWLRQDSSOLFDWLRQVDQGVXSSRUWLQJ

GRFXPHQWDWLRQSURYLGHGE\DSSOLFDQWVIODJJHGDVSRWHQWLDOQRQFLWL]HQVIRUDFRS\

RIWKHLUQDWXUDOL]DWLRQFHUWLILFDWH

    $OOGRFXPHQWVDQGFRPPXQLFDWLRQVUHODWLQJWR\RXUHIIRUWVWRSHUPLWYRWHU

UHJLVWUDWLRQDSSOLFDQWVZKRDUHLQDFFXUDWHO\IODJJHGDVQRQFLWL]HQVWRYRWHD

UHJXODUEDOORWE\IXUQLVKLQJSURRIRIFLWL]HQVKLSWRSROOPDQDJHUVSURSHUO\YHULI\

SURRIRIFLWL]HQVKLSDQGRWKHUZLVHLPSOHPHQWWKH2UGHULVVXHGE\WKH&RXUWLQWKLV

FDVHRQ1RYHPEHU

    &RSLHVRIDOODEVHQWHHEDOORWDSSOLFDWLRQVFRPSOHWHGIRUHOHFWLRQVKHOGVLQFH

-DQXDU\E\LQGLYLGXDOVZKRZHUHLQSHQGLQJVWDWXVDWWKHWLPHRIWKH

HOHFWLRQEHFDXVHWKH\KDGEHHQIODJJHGDVDQRQFLWL]HQ

   &RSLHVRISURYLVLRQDOEDOORWHQYHORSHVFRPSOHWHGGXULQJHOHFWLRQVKHOGVLQFH

-DQXDU\E\LQGLYLGXDOVZKRZHUHLQSHQGLQJVWDWXVDWWKHWLPHRIWKH

HOHFWLRQEHFDXVHWKH\KDGEHHQIODJJHGDVDQRQFLWL]HQ

   'RFXPHQWVVXIILFLHQWWRUHIOHFWKRZPDQ\RIWKHYRWHUVZKRVXEPLWWHG

DEVHQWHHEDOORWDSSOLFDWLRQVDQGSURYLVLRQDOEDOORWVLQHOHFWLRQVKHOGVLQFH-DQXDU\

EHFDXVHWKH\KDGEHHQIODJJHGDVQRQFLWL]HQVVXEVHTXHQWO\SUHVHQWHG

SURRIRIFLWL]HQVKLSDQGKDGWKHLUYRWHFRXQWHGLQWKDWHOHFWLRQ




                                          

